Case 1:21-cr-20109-JLK Document 27 Entered on FLSD Docket 04/01/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 21-20109-CR-KING

 UNITED STATES OF AMERICA,

         Plaintiff,

 v.

 JIHAD MUHAMMED ALI,

       Defendant.
 _______________________________/

                 ORDER N0TIFYING CANCELLATION OF JUDGE KING’S
                         MAY 24, 2021 TRIAL CALENDAR

         The undersigned was notified today by the Clerk’s Jury Section that only jurors needed

 for two or three pilot trials will be heard in the Southern District of Florida during the months of

 May and June. Jurors for Judge King’s regularly-scheduled, two-week calendars for May 10,

 2021, May 24,2021, June 7, 2021 and June 21, 2021 will all need to be postponed and

 rescheduled for two-week periods until after the Clerk’s Office resumes summonsing jurors to

 conduct civil and criminal trials. Regrettably, counsel will have to notify their clients that without

 jury pools being summoned, there can be no jury trials for at least the dates specified above. This

 notice is being sent to all counsel by the undersigned’s courtroom deputy whose cases are on

 each of these calendars that are scheduled as jury trials, civil and criminal. It is therefore,

         ORDERED, ADJUDGED and DECREED that the successive two-week trial calendars

 be, and the same are hereby canceled to be rescheduled by the Court at such time as the Southern

 District of Florida recommences summonsing jurors for jury service. The Court does not know

 exact future dates that the cases will be rescheduled for trial calendars, at this point, since it
Case 1:21-cr-20109-JLK Document 27 Entered on FLSD Docket 04/01/2021 Page 2 of 2




 depends upon the Chief Judge and the Court arranging for juror summonses to be issued in the

 usual practice of conducting civil and criminal jury trials.   Therefore, it is

         ORDERED and ADJUDGED that the above-styled cause currently set for trial on the

 two-week trial calendar commencing May         24, 2021, at 9:00 a.m. is hereby

 CANCELED until further order of the Court.

         DONE and ORDERED in Chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, dated this 1st day of April,

 2021.


                                                        _______________________________
                                                        JAMES LAWRENCE KING
                                                        UNITED STATES DISTRICT JUDGE
                                                        SOUTHERN DISTRICT OF FLORIDA


 cc:

 All Counsel of Record




                                                   2
